Citation Nr: 0720627	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to December 
1999, and from April 2002 to December 2002.  He also had 
unverified periods of service in the National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 4, 2004 RO decision, which 
denied claims for service connection for a bilateral knee 
disability and ADHD, and an October 14, 2004, RO 
determination, which denied entitlement to nonservice-
connected pension benefits.

In January 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Jackson, Mississippi RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims.

I.  Entitlement to service connection for a bilateral knee 
disability 

The veteran alleges that he currently suffers from a 
bilateral knee disability.  

At the January 2006 hearing, the veteran stated that he 
regularly hit his knees on tanks while serving on active 
duty.  He recollected one or two specific instances in which 
he fell and hit his knees very hard.  The veteran stated that 
he was treated in Fort Stewart, Georgia for his knees once 
and was given Tylenol.  

At the veteran's November 2002 separation examination, the 
veteran complained of pain in both knees.  He stated that his 
knees give out and that he has trouble balancing and walking.  
While the veteran currently has no diagnosis of a bilateral 
knee disorder, he has referenced certain VA treatment records 
from the Biloxi VA Medical Center (VAMC) in Mississippi that 
are not associated with the claims folder.  See Hearing 
Transcript, January 2006.  These records must be obtained 
before the matter can be adjudicated.  
 
After obtaining the aforementioned records, the veteran must 
be afforded a VA examination.  While all VA treatment records 
will be taken into account, an official VA examination must 
also be considered.  Therefore, in view of the evidence, the 
veteran must undergo such an examination, with the claims 
file, to determine the etiology of any current bilateral knee 
disability.  See Duenas v. Principi, 18 Vet. App. 512, 518 
(2004); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A (d) (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159(c)(4) (2006).

II.  Entitlement to service connection for ADHD

The veteran contends that his diagnosed ADHD had its onset 
during his active military service.  See Veteran's Letter, 
received October, 29, 2004.  He argues that, prior to 
service, he had no difficulty recollecting things.  Id.  
However, he claims that, after intensive combat training in 
August 2002, he could no longer remember important 
information, such as his own address and phone number.  Id.  
The veteran claims that this disorder has made it difficult 
for him to remain employed.  Id.  

Service medical records currently on file show a diagnosis of 
ADHD in September 2002.  See Winn Army Community Hospital 
treatment records, September 2002.  The following month, he 
was assigned an Axis I diagnosis of ADHD, Inattentive Type.  
See Department of the Army: Division Mental Health Activity 
treatment records, October 2002.  It was also recommended at 
this time that the veteran should not deploy as his disorder 
and inability to perform make him more of a liability than an 
asset to his unit.  Id.  A November 2002 memorandum 
associated with the veteran's claims folder stated that the 
veteran was being administratively separated for his severe 
attention deficit disorder.  

In the October 2004 rating decision, the RO stated that ADHD 
is considered a congenital or developmental defect, which is 
unrelated to military service and, therefore, not subject to 
service connection.  

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  See 38 C.F.R. § 
3.303(c) (2006).  However, where during service a congenital 
or developmental defect is subject to a superimposed injury 
or disease, service connection may be warranted.  See 
VAOPGCPREC 82- 90 (July 18, 1990).

The VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  See VAOPGCPREC 
82- 90.
 
However, before the question of whether any additional 
disability due to disease or injury has been superimposed 
during service may be addressed, it must first be determined 
whether the veteran's ADHD is indeed a congenital or 
developmental defect, as the RO has characterized it.  No 
where in the medical evidence of record does it state that 
ADHD is a congenital or developmental defect.  In addition, 
the veteran has referred to missing medical records from the 
Biloxi VAMC regarding treatment for ADHD, which perhaps 
speaks to this issue.  Prior to the adjudication of this 
matter, these VA treatment records must be obtained and a 
medical opinion must be rendered in regards to the nature of 
this disease or defect.  Therefore, this issue must be 
remanded.      

III.  Entitlement to nonservice-connected pension benefits 

With respect to the veteran's nonservice-connected pension 
claim, the Board notes that the Secretary shall pay to each 
veteran of a period of war who meets the service requirements 
of this section (as prescribed in subsection (j) of this 
section) and who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct, pension at the rate prescribed 
by this section, as increased from time to time under section 
5312 of title.  See 38 U.S.C.A. § 1521(a) (West 2002 & West 
Supp. 2006).  A veteran meets the service requirements of 
this section if such veteran served in the active military, 
naval, or air service 1) for ninety days or more during a 
period of war; 2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; 3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or 4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  See 38 U.S.C.A. § 1521(j) (West 2002 & West Supp. 
2006).  The term "period of war" mean the Mexican Border 
Period, World War I, World War II, the Korean conflict, the 
Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of War by the Congress 
and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress.  See 
38 U.S.C.A. § 1501(4) (West 2002 & West Supp. 2006).  
Significantly, the beginning date of the Persian Gulf War is 
set by regulation as August 2, 1990.  See 38 U.S.C.A. § 101 
(33) (West 2002 & West Supp. 2006); 38 C.F.R. § 3.2(i) 
(2006).  No end date has been set. 

In this case, the veteran's DD Form 214 reflects active 
service from July 1999 to December 1999, and from April 2002 
to December 2002.  Given his hearing testimony, it appears 
that not all of his service has been verified.  On remand, 
appropriate action should be taken.  

The Board finds, however, that a decision by the Board on the 
veteran's pension claim would be premature at this time.  In 
this regard, the Board notes that the resolution of the 
veteran's outstanding ADHD claim may impact the veteran's 
nonservice-connected pension claim.  As a result, the Board 
finds that the veteran's claim for pension is inextricably 
intertwined with the veteran's outstanding ADHD claim and 
further consideration must be deferred.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996); Henderson v. West, 12 
Vet. App. 11, 20 (1998); Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  See 
also Kellar v. Brown, 6 Vet. App. 157 (1994); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities in this case.  
Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claims are granted, and also includes an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the veteran's 
claims, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO/AMC should obtain the veteran's 
complete service medical records and 
personnel records, as well as all 
records from his service in the 
National Guard.  The National Personnel 
Records Center and the veteran's 
National Guard unit should be contacted 
to determine if they have in their 
possession any outstanding records.  If 
additional records cannot be obtained 
and there is affirmative evidence that 
they do not exist, inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  In addition, all 
periods of service must be verified.

3.	The RO/AMC should contact the veteran 
and request that he identity all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his ADHD and bilateral knee 
problems since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA 
can obtain any identified evidence.

4.	The RO/AMC should obtain all VA 
treatment records from the Biloxi VAMC, 
and any other VAMC at which the veteran 
was treated, for his alleged bilateral 
knee disability and his diagnosed ADHD.

5.	The RO should schedule the veteran for 
a VA psychiatric examination to 
determine the nature and etiology of 
any currently present psychiatric 
disability.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  If ADHD 
is found, the examiner should specify 
whether it is an acquired psychiatric 
disability or a congenital or 
developmental disorder.  If an acquired 
disability is found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not it had 
its onset during the veteran's active 
military service.  The examiner should 
indicate whether an acquired 
psychiatric disability pre-existed 
service and, if so, whether such 
disorder underwent an increase in 
disability beyond the natural progress 
of the disability.  The examiner should 
address whether any ADHD (if deemed a 
congenital disease) was manifested in 
service, and if so, the examiner should 
state whether service aggravated the 
disease; and if any ADHD (if deemed a 
congenital defect) was noted in 
service, the examiner should state 
whether the veteran sustained a 
superimposed disease or injury.

6.	The RO should schedule the veteran for 
a VA orthopedic examination to 
determine the nature and etiology of 
any currently present bilateral knee 
disability.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  An 
opinion from a VA physician should also 
be rendered as to whether it is at 
least as likely as not that the 
veteran's alleged bilateral knee 
disability is the result of a disease 
or injury in service.  

It would be helpful if the physicians 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
when rendering the opinions regarding 
both the veteran's ADHD and his alleged 
bilateral knee disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

7.	Then, the RO/AMC should readjudicate 
the claims.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided a 
supplemental statement of the case.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case.  
After the veteran has been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).



